                   IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

ANTON THURMAN MCALLISTER,                 )
                                          )
                     Plaintiff,           )
                                          )
              v.                          )             1:19-CV-1034
                                          )
WELLPATH HEALTH CARE, et al.,             )
                                          )
                     Defendants.          )

                                         ORDER

       The plaintiff, Anton McAllister, is a pre-trial inmate in custody at the Forsyth

County Detention Center. He contends that the defendants are governmental entities,

officers, and employees who are violating his constitutional rights by deliberate

indifference to his medical needs. Mr. McAllister seeks to proceed in forma pauperis

pursuant to 28 U.S.C. § 1915(a), and the matter is before the Court to determine if the

proposed complaint if “frivolous, malicious, or fails to state a claim upon which relief

may be granted.” Section 1915A(b). Also pending is Mr. McAllister’s motion to file a

second amended complaint.

       After consideration of the record, the Court adopts the Magistrate Judge’s

Recommendation as to the original complaint and first amended complaint and will

dismiss all claims related to the medical care for Mr. McAllister’s diabetes and hepatitis

C except the deliberate indifference claims against defendants Basholm, Williams and

Rhoades. The Court will allow the second amended complaint to go forward as to

deliberate indifference claims against the defendants Forsyth County Sheriff’s Office,




       Case 1:19-cv-01034-CCE-LPA Document 9 Filed 07/14/20 Page 1 of 6
Bobby Kimbrough, R.E. Slater, and Rocky Joyner, arising out of the COVID-19

pandemic but denies the motion to amend to assert deliberate indifference claims against

all defendants arising out of his treatment for diabetes and hepatitis C.

                               PROCEDURAL HISTORY

       Mr. McAllister initially filed his complaint on October 9, 2019 against a number

of persons and entities involved with providing health care, or providing access to health

care, at the Forsyth County Detention Center. Doc. 1. Soon thereafter, he filed an

amended complaint as a matter of right, asserting claims against several new defendants.

Doc. 3. Later, he filed a voluminous paper writing with no caption which otherwise did

not appear to constitute a pleading authorized by the Federal Rules of Civil Procedure.

Doc. 4. The Magistrate Judge treated the paper writing as a second amended complaint

and struck it, as the plaintiff had not received permission to file a second amended

complaint. Text Order 05/06/2020.

       On May 29, 2020, the United States Magistrate Judge filed a Recommendation in

accordance with 28 U.S.C. § 636(b). Doc. 5. The Magistrate Judge recommended that

this action be dismissed pursuant to 28 U.S.C. §1915A for failing to state a claim upon

which relief may be granted as to all claims except the claims based of deliberate

indifference to the plaintiff’s medical treatment by defendants Basholm, Williams and

Rhoades. Doc. 5. The Magistrate Judge further recommended that the medical

malpractice claims, the claims of deliberate indifference against defendants WellPath and

HIG Capital based on their policies, and the product liability claim against defendant Eli

Lilly be dismissed without prejudice. Id.

                                              2



       Case 1:19-cv-01034-CCE-LPA Document 9 Filed 07/14/20 Page 2 of 6
       Mr. McAllister filed an objection to parts of the Recommendation, but he agreed

to a voluntary dismissal of his claims against Eli Lilly and Captain Warren and to all his

medical malpractice claims. Doc. 7. His main objection to the recommended dismissal

of his constitutional claims against other defendants seems to be that his allegations are

not conclusory. Id.

       A few weeks later, Mr. McAllister filed a motion to amend the complaint to cure

certain deficiencies. Doc. 8. The proposed amended complaint is more in the nature of a

supplement, as it does not address at all his claims against defendants Basholm, Williams

and Rhoades and it raises new claims based on events after the date the first amended

complaint was filed. See Fed. R. Civ. P. 15(d).

                            ANALYSIS AND DISCUSSION

       The Court has reviewed the Magistrate Judge’s recommendation and agrees that

all claims asserted in the First Amended Complaint except the deliberate indifference

claims against defendants Basholm, Williams and Rhoades should be dismissed. The

plaintiff’s objections do not undermine the Magistrate Judge’s reasoning or conclusions.

       The plaintiff also seeks to file a second amended complaint pursuant to Federal

Rule of Civil Procedure 15(a) and 15(d). He first contends that he is entitled to file an

amended complaint as a matter of course because the Magistrate Judge’s

recommendation is equivalent to a motion to dismiss pursuant to Federal Rule of Civil

Procedure 12(b)(6). The Court need not resolve this issue, since even if the plaintiff is

entitled to file his second amended complaint as a matter of right, that amended

complaint is still subject to review under § 1951A: whether the proposed amended

                                             3



       Case 1:19-cv-01034-CCE-LPA Document 9 Filed 07/14/20 Page 3 of 6
complaint is frivolous or fails to state a claim upon which relief may be granted. 28

U.S.C. § 1915A(b).1

       The Court has reviewed the supplemental complaint and to the extent it is directed

towards the medical care he received for diabetes and hepatitis C, it suffers from the same

faults as the first amended complaint. The factual allegations are basically the same, and

they provide little to no additional detail. For the same reasons stated by the Magistrate

Judge, these claims should not proceed.

       The plaintiff does seek to add a new defendant, one of the County Commissioners.

This claim is frivolous.

       The plaintiff also seeks to add new claims against the Sheriff’s Department,

Sheriff Kimbrough, and jail officers Rocky Joyner and R.E. Slater arising out the

COVID-19 outbreak at the jail. While not completely clear, he appears to ground these

claims in the constitutional protections against deliberate indifference to a substantial risk

of serious harm to an inmate. He identifies specific decisions, actions, and inactions,

taken by the proposed defendants as to jail operations generally and to him specifically

which increased his risk of contracting the disease. While some of the actions alleged



1
  Under the Rules of Civil Procedure, a party may amend a complaint a second time only with
the opposing party’s written consent or the court’s leave,” which the court “should freely give . .
. when justice so requires.” Fed. R. Civ. P. 15(a)(2). “The Fourth Circuit has stated that leave
to amend under Rule 15(a) should be denied only in three situations: when the opposing party
would be prejudiced, when the amendment is sought in bad faith, or when the proposed
amendment would be futile.” Logue v. Patient First Corp., 246 F. Supp. 3d 1124, 1126 (D. Md.
2017) (citing Laber v. Harvey, 438 F.3d 404, 426 (4th Cir. 2006)). Here there is nothing to
indicate the opposing party would be prejudiced, as no defendants have yet been served. Nor is
there anything to indicate the plaintiff is acting in bad faith. Whether the proposed amendment is
futile will be evaluated under the same test established in § 1915A(b).
                                                4



       Case 1:19-cv-01034-CCE-LPA Document 9 Filed 07/14/20 Page 4 of 6
probably constitute negligence at most, taken as a whole, he arguably states a claim for

relief on a constitutional claim. See generally, Coreas v. Bounds, Civ. No. TDC-20-

0780, 2020 WL 1663133, at *11 (D. Md. Apr. 3, 2020) (collecting deliberate indifference

cases arising out of COVID-19 in detention facilities).

       Therefore, the motion to amend the complaint to add the COVID-19 related §

1983 claims against these four defendants will be granted.

       It is ORDERED that:

       1. Pursuant to 28 U.S.C. § 1915A, all claims in the complaint, Doc. 1, and first

          amended complaint, Doc. 3, are DISMISSED except for the claims based on

          allegations of deliberate indifference related to the plaintiff’s medical treatment

          by defendants Basholm, Williams and Rhoades. As to defendants Basholm

          and Williams, the operative complaint is Doc. 1 and as to defendant Rhoades,

          the operative complaint is Doc. 3.

       2. The medical malpractice claims, the claims of deliberate indifference against

          defendants WellPath and HIG Capital based on their policies, and the product

          liability claim against defendant Eli Lilly are DISMISSED without prejudice.

       3. The motion to file an amended complaint, Doc. 8, is GRANTED in part and

          the plaintiff’s Section 1983 claims based on deliberate indifference arising out

          of the COVID-19 pandemic may proceed against defendants Forsyth County

          Sheriff’s Office, Bobby Kimbrough, R.E. Slater, and Rocky Joyner.




                                               5



       Case 1:19-cv-01034-CCE-LPA Document 9 Filed 07/14/20 Page 5 of 6
4. The motion to amend is otherwise DENIED, as the remaining claims asserted

   do not meet the standard required by 28 U.S.C. § 1915A, for the same reasons

   stated by the Magistrate Judge.

5. As to defendants Forsyth County Sheriff’s Office, Bobby Kimbrough, R.E.

   Slater, and Rocky Joyner, the operative complaint is Doc. 8, to the extent it is

   directed to the § 1983 claim arising out of the defendants’ response to the

   COVID-19 pandemic.

6. The matter is referred to the Magistrate Judge to oversee case management.



This the14th day of July, 2020.




                            _________________________________
                             UNITED STATES DISTRICT JUDGE




                                      6



Case 1:19-cv-01034-CCE-LPA Document 9 Filed 07/14/20 Page 6 of 6
